Exhibit 10.3
ESCROW AGREEMENT
     This Escrow Agreement (this “Escrow Agreement”), dated as of September 18,
2009, by and among QuikByte Software, Inc., a Colorado corporation (“Parent”),
Stephen Zaniboni, an individual, as the Stockholders’ Agent hereunder, Glenn
Halpryn, an individual, as the Parent Representative hereunder, and Bank of
America, N.A., as escrow agent (“Escrow Agent”). Capitalized terms used in this
Agreement and not otherwise defined shall have the meanings given to them in the
Merger Agreement (as defined below), a copy of which has been delivered to the
Escrow Agent solely to enable it to reference such meanings.
RECITALS
     Whereas, Parent, Sorrento Therapeutics, Inc., a Delaware corporation
(‘Sorrento”), Sorrento Merger Corp., Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), Stephen Zaniboni, as the
representative of the holders of Sorrento Securities (the “Stockholders”), and
Glenn Halpryn, as Parent Representative thereunder, have entered into a Merger
Agreement, dated as of July 14, 2009 (the “Merger Agreement”), attached hereto
as Exhibit A, pursuant to which, among other things, Merger Sub will merge with
and into Sorrento, with the result that Sorrento survives the merger and becomes
a wholly-owned subsidiary of Parent in a transaction in which the consideration
to the Stockholders is common shares of Parent, par value $0.0001 per share (the
“Parent Shares”);
     Whereas, the Merger Agreement contemplates that Parent shall deposit the
Sorrento Escrowed Shares to secure the indemnification obligations of Sorrento
under the Merger Agreement;
     Whereas, the Stockholders have appointed the Stockholders’ Agent as their
representative for purposes of this Escrow Agreement and as attorney-in-fact and
agent for and on behalf of each Stockholder with respect to the subject matter
of this Escrow Agreement (provided, however, that such Stockholders are not, and
are not intended to be, parties to this Escrow Agreement) and the taking by the
Stockholders’ Agent of any and all actions and the making of any decision
required or permitted to be taken or made by them under this Escrow Agreement;
     Whereas, Parent appointed the Parent Representative as its representative
for purposes of this Escrow Agreement and as attorney-in-fact and agent for and
on behalf of Parent with respect to the subject matter of this Escrow Agreement
and the taking by the Parent Representative of any and all actions and the
making of any decision required or permitted to be taken or made by Parent under
this Escrow Agreement; and
     Whereas, the parties hereto desire to set forth further terms and
conditions in addition to those set forth in the Merger Agreement relating to
the operation of the Escrow Fund (as defined below).
AGREEMENT
     The parties hereto, in consideration of the mutual covenants contained
herein, and intending to be legally bound, hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Establishment of Escrow Fund.
          1.1 Deposit of Consideration Shares. The Sorrento Escrowed Securities
shall be deposited into an escrow fund (the “Escrow Fund”) and held by the
Escrow Agent in accordance with the terms hereof. The Escrow Agent agrees to
hold the Escrow Fund in a separate and distinct account which is hereby
established. The Sorrento Escrowed Securities comprising the Escrow Fund shall
be referred to herein as the “Escrow Shares.” The Escrow Shares shall be issued
in the name of “Bank of America, N.A., as escrow agent for the Escrow Agreement,
dated September 18, 2009, by and among QuikByte Software, Inc., Stephen
Zaniboni, an individual, as the Stockholders’ Agent thereunder, Glenn Halpryn,
an individual, as the Parent Representative thereunder, and Bank of America,
N.A.” and Parent shall deliver to Escrow Agent a stock certificate representing
the Escrow Shares of each Stockholder in each such Stockholder’s proportionate
interest in the Escrow Fund as set forth on Exhibit B, attached hereto. The
Escrow Fund shall be held as collateral to secure the rights of Parent as
provided for in Article IX of the Merger Agreement.
          1.2 Appointment of Escrow Agent. Parent, the Parent Representative,
and the Stockholders’ Agent appoint the Escrow Agent to serve as escrow agent,
and Escrow Agent hereby agrees to act as escrow agent hereunder and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof. The Escrow Agent shall have no interest in the Escrow Shares other than
possession or control of the certificates representing such Escrow Shares and
related stock powers.
          1.3 Transferability. The interests of the Stockholders in the Escrow
Fund shall not be assignable or transferable, other than by operation of law (in
which case, the portion of the Escrow Fund so assigned or transferred shall
continue to be bound by the terms of this Escrow Agreement) or by descent or
distribution. No assignment or transfer of any of such interests by operation of
law shall be recognized or given effect until Parent and the Escrow Agent shall
have received written notice of such assignment or transfer.
          1.4 Distribution. Any securities comprising the Escrow Fund,
including, but not limited to, any property distributable in respect of or in
exchange for any Escrow Shares (any such distribution shall be referred to
herein as “Additional Property”) as a result of a stock split, stock dividend,
recapitalization, merger, asset purchase, sale of assets or similar transaction
shall, upon receipt by the Stockholder, be promptly distributed to and held by
Escrow Agent as part of the Escrow Fund and any such Additional Property shall
become part of the Escrow Fund for purposes of this Escrow Agreement. At any
time any Escrow Shares are required to be released from the Escrow Fund to the
Stockholders pursuant to this Escrow Agreement, any Additional Property
previously received by Escrow Agent in respect of or in exchange for such Escrow
Shares shall be released from the Escrow Fund to the Stockholders.
          1.5 Escrow Fund. The Escrow Fund shall not be subject to any lien,
attachment, trustee process or any other judicial process of any creditor of any
Stockholder or of any party hereto. The Escrow Agent shall hold and safeguard
the Escrow Fund until it is released in accordance with Section 3 below;
provided, however, that if the Escrow Agent has received from Parent
Representative a Claim Notice (as defined below) setting forth a claim that has
not been resolved by the Termination Date (as defined below), then the Escrow
Agent shall

-2-



--------------------------------------------------------------------------------



 



hold and safeguard that portion of the Escrow Fund equal to 100% of the amount
claimed as Losses in the Claim Notice (the “Retained Amount”), and promptly
after the resolution thereof that portion of the Escrow Fund held back shall be
released in accordance with this Escrow Agreement.
          1.6 Voting of Escrow Shares. The Stockholders shall have the right, in
their sole discretion, to exercise any voting rights pertaining to the Escrow
Shares, and if required Escrow Agent shall comply with, and be entitled to rely
on, any applicable Stockholder written instructions. At every annual, special or
adjourned meeting of the stockholders of Parent and in every written consent of
the stockholders of Parent in lieu of any such meeting, in the absence of
written instructions from any individual Stockholder (directly or through a
proxy), Escrow Agent shall not vote any of the Escrow Shares being held in the
Escrow Fund on behalf of that individual Stockholder. The Stockholders shall
further have the right, in their sole discretion, to direct Escrow Agent in
writing to cause the tender of such Escrow Shares in a tender offer for Common
Stock.
     Section 2. Administration of Escrow Fund. Except as otherwise provided
herein, the Escrow Agent shall administer the Escrow Fund as follows:
          2.1 If Parent has or claims to have incurred or suffered Losses for
which it is or may be entitled to indemnification under Article IX of the Merger
Agreement, Parent Representative shall promptly deliver to the Stockholders’
Agent and the Escrow Agent a written claim notice (a “Claim Notice”). Each Claim
Notice shall contain a reasonably detailed summary of the basis for the claim,
the provision or provisions of the Merger Agreement alleged to have been
inaccurate or breached and, if known, the estimated amount of the Losses
incurred or reasonably expected to be incurred by Parent as a result of such
inaccuracy or breach under which such indemnification is sought (the “Claimed
Amount”).
          2.2 Within fifteen (15) calendar days after receipt by the
Stockholders’ Agent of a Claim Notice, the Stockholders’ Agent may deliver to
Parent Representative and to the Escrow Agent a written response (the “Response
Notice”) in which the Stockholders’ Agent: (a) agrees that an amount of Escrow
Shares equal to the full Claimed Amount may be released from the Escrow Fund to
Parent; (b) agrees that an amount of Escrow Shares equal to part, but not all,
of the Claimed Amount (the “Agreed Amount”) may be released from the Escrow Fund
to Parent; or (c) indicates that no part of the Escrow Fund may be released from
the Escrow Fund to Parent in respect of the Claimed Amount. Any part of the
Claimed Amount that is not agreed to be released to Parent pursuant to the
Response Notice, which determination shall be made in good faith by the
Stockholders’ Agent, shall be the “Contested Amount.” If a Response Notice is
not received by the Escrow Agent within such fifteen (15) day period, then the
Stockholders’ Agent shall be conclusively deemed to have agreed that an amount
of Escrow Shares equal to the full Claimed Amount may be released to Parent from
the Escrow Fund and the Escrow Agent shall release such amount to Parent as
provided in Section 2.3. The Escrow Agent may assume that any Claim Notice
required to be delivered to the Escrow Agent and the Stockholders’ Agent has
been received by the Stockholders’ Agent on the date it has been received by the
Escrow Agent, but the Escrow Agent need not inquire into or verify such receipt.

-3-



--------------------------------------------------------------------------------



 



          2.3 If the Stockholders’ Agent delivers a Response Notice agreeing
that an amount of Escrow Shares equal to the full Claimed Amount may be released
from the Escrow Fund to Parent, or if the Stockholders’ Agent does not deliver a
Response Notice on a timely basis in accordance with Section 2.2, the Escrow
Agent shall within two (2) Business Days following the receipt of such Response
Notice (or, if the Escrow Agent has not received a Response Notice, within two
(2) Business Days following the expiration of the fifteen (15) day period
referred to in Section 2.2), submit to Parent’s transfer agent an amount of
Escrow Shares equal to the full Claimed Amount.
          2.4 If the Stockholders’ Agent delivers a Response Notice agreeing
that an amount equal to less than the full Claimed Amount may be released from
the Escrow Fund to Parent, the Escrow Agent shall, within two (2) Business Days
following the receipt of such Response Notice, submit to Parent’s transfer agent
an amount of Escrow Shares equal to the Agreed Amount. Such payment shall not be
deemed to be made in full satisfaction of the claim described in such Claim
Notice and the remaining amount shall be the Contested Amount as provided in
Section 2.2.
          2.5 If the Stockholders’ Agent delivers a Response Notice indicating
that there is a Contested Amount, the Stockholders’ Agent and Parent
Representative shall attempt in good faith to resolve the dispute related to the
Contested Amount within fifteen (15) calendar days of Parent Representative’s
receipt of such Response Notice (the “Negotiation Period”). If Parent
Representative and the Stockholders’ Agent resolve such dispute, such written
resolution shall be binding on all of the Stockholders and Parent, and a
settlement agreement shall be signed by Parent Representative and the
Stockholders’ Agent and sent to the Escrow Agent, which shall, upon receipt
thereof, if applicable, release Escrow Shares from the Escrow Fund in accordance
with such agreement. Unless and until the Escrow Agent receives written notice
that any such dispute has been resolved by Parent Representative and the
Stockholders’ Agent, the Escrow Agent may assume without inquiry that such
dispute has not been resolved. If Parent Representative and the Stockholders’
Agent fail to reach agreement by the end of the Negotiation Period, each party
shall be entitled to its legal remedies in accordance with this Escrow Agreement
and the Merger Agreement.
          2.6 The Escrow Agent shall submit to Parent’s transfer agent the
Escrow Shares from the Escrow Fund in connection with any Contested Amount
within two (2) Business Days after the delivery to it of: (i) a copy of a
settlement agreement executed by Parent Representative and the Stockholders’
Agent setting forth instructions to the Escrow Agent as to the amount of Escrow
Shares to be released from the Escrow Fund, with respect to such Contested
Amount; or (ii) a certified copy of a final and non-appealable binding order,
decree or judgment issued or rendered by a court of competent jurisdiction or a
certified copy of a final arbitration award, accompanied by joint written
instructions from Parent Representative and the Stockholders’ Agent instructing
the Escrow Agent as to the resulting disbursement of the Escrow Fund specified
therein.
          2.7 At any time that a payment, distribution or holdback is required
to be made pursuant to this Escrow Agreement, the payment, distribution or
holdback shall be from or to each Stockholder in the same proportion as such
Stockholder’s proportionate interest in the Escrow Fund as set forth on
Exhibit B attached hereto. Notwithstanding anything herein to the

-4-



--------------------------------------------------------------------------------



 



contrary, any and all calculations required to be made pursuant to a
disbursement request shall be made in accordance with the following sentence and
shall be provided to the Escrow Agent in a writing signed by Parent
Representative and the Stockholders’ Agent. The aggregate number of Escrow
Shares to be delivered to Parent in satisfaction of (i) the full Claimed Amount
under Section 2.3; (ii) the Agreed Amount under Section 2.4; or (iii) in
connection with any Contested Amount under Section 2.6, shall be determined by
dividing the amount of the applicable indemnifiable Losses as fully and finally
determined to be due, by the volume weighted average closing price of Parent
Common Stock over the 30 trading-day period ending on the date immediately
preceding the date of any payment in satisfaction of such indemnification
obligation, as reported on the Eligible Market or other applicable exchange, as
applicable.
          2.8 Parent Representative may submit a Claim Notice at any time prior
to 11:59 p.m. Pacific Time on the date that is the first-year anniversary of the
Closing Date (the “Termination Date”).
     Section 3. Release of Escrow Fund. Within two (2) Business Days after the
Termination Date, the Escrow Agent shall submit to Parent’s transfer agent for
distribution to the Stockholders, in accordance with a spreadsheet to be
provided to the Escrow Agent by the Stockholders’ Agent within seven
(7) calendar days prior to the Termination Date, which such spreadsheet shall be
consistent with Exhibit B, the Escrow Shares held in the Escrow Fund, to the
extent not otherwise distributed to Parent pursuant to Section 2 or the
Stockholders’ Agent pursuant to Section 4.2 or retained in the Escrow Fund
pursuant to Section 1.5. Notwithstanding the foregoing, if prior to the
Termination Date, Parent Representative has properly given a Claim Notice
containing a claim which has not been resolved prior to such date in accordance
with Section 2, the Escrow Agent shall retain in the Escrow Fund after the
Termination Date the Retained Amount.
     Section 4. Fees and Expenses.
          4.1 The Escrow Agent shall be entitled to receive from time to time
fees in accordance with Exhibit C attached hereto. In accordance with Exhibit C,
the Escrow Agent will also be entitled to reimbursement for reasonable and
documented out-of-pocket expenses incurred by the Escrow Agent in the
performance of its duties hereunder and the execution and delivery of this
Escrow Agreement. Parent shall pay the fees and expenses of the Escrow Agent.
          4.2 The Stockholders’ Agent shall be entitled to receive from the
Stockholders from time to time reimbursement for reasonable documented
out-of-pocket expenses incurred by the Stockholders’ Agent after the date first
set forth above in the performance of his duties hereunder (the “Agent’s
Expenses”). Subject to any rights of Parent to receive distributions from the
Escrow Fund pursuant hereto, to the extent that there are sufficient funds in
the Escrow Fund as of the Termination Date (excluding any Retained Amount), all
such fees and expenses shall be reimbursed to Stockholders’ Agent by the Escrow
Agent from the Escrow Fund after receipt by the Escrow Agent of a written
request for reimbursement, which shall include the Stockholders’ Agent’s
certification that such out-of-pocket expenses are supported by written
documentation (upon which the Escrow Agent shall conclusively rely) and the
calculations for determining the number of Escrow Shares to be delivered to the
Stockholders’ Agent in satisfaction of the Agent’s Expenses and which such
documentation shall be attached thereto. Within two (2)

-5-



--------------------------------------------------------------------------------



 



Business Days after receipt of such request, the Escrow Agent shall submit to
Parent’s transfer agent for distribution to the Stockholders’ Agent, an amount
of Escrow Shares equal to the Agent’s Expenses, which such shares shall not be
subject to the Lock-up Agreement executed by the Stockholders’ Agent.
Notwithstanding anything herein to the contrary, any and all calculations
required to be made pursuant to a reimbursement request by the Stockholders’
Agent shall be made in accordance with the following sentence and shall be
provided to the Escrow Agent in a writing signed by the Stockholders’ Agent. The
aggregate number of Escrow Shares to be delivered to the Stockholders’ Agent as
reimbursement for the Agent’s Expenses shall be determined by dividing the
amount of the applicable Agent’s Expenses, by the volume weighted average
closing price of Parent Common Stock over the 30 trading-day period ending on
the date immediately preceding the date of any payment in satisfaction of such
indemnification obligation, as reported on the Eligible Market or other
applicable exchange, as applicable.
     Section 5. Limitation of Escrow Agent’s Liability.
          5.1 The Escrow Agent undertakes to perform such duties as are
specifically set forth in this Escrow Agreement only and shall have no duty
under any other agreement or document and no implied covenants or obligations
shall be read into this Escrow Agreement against the Escrow Agent. The Escrow
Agent shall incur no liability with respect to any action taken by it or for any
inaction on its part in reliance upon any notice, direction, instruction,
consent, statement or other document believed by it in good faith to be genuine
and duly authorized, nor for any other action or inaction except for its own
gross negligence or willful misconduct. In all questions arising under this
Escrow Agreement, the Escrow Agent may rely on the advice of counsel (whether
such counsel shall be regularly retained or specifically employed), and for
anything done, omitted or suffered in good faith by the Escrow Agent based upon
such advice the Escrow Agent shall not be liable to anyone.
          5.2 Parent agrees to indemnify the Escrow Agent and its officers,
directors, employees and agents for, and hold it and them harmless against, any
loss, liability, attorney’s fees (whether such attorneys shall be regularly
retained or specifically employed) or expense incurred without gross negligence
or willful misconduct on the part of Escrow Agent, arising out of or in
connection with the Escrow Agent carrying out its duties hereunder. The costs
and expenses of enforcing this right of indemnification shall also be paid by
Parent. This right of indemnification shall survive the termination of this
Escrow Agreement, and the resignation or removal of the Escrow Agent.
          5.3 The escrow account shall be maintained in accordance with
applicable laws, rules and regulations and policies and procedures of general
applicability to escrow accounts established by Escrow Agent. The Escrow Agent
shall not be personally liable for any act that it may do or omit to do
hereunder in good faith and in the exercise of its own best judgment nor for any
damages not directly resulting from its gross negligence or willful misconduct.
Without limiting the generality of the foregoing sentence, it is hereby agreed
that in no event will the Escrow Agent be liable for any lost profits or other
indirect, special, incidental or consequential damages which the parties may
incur or experience by reason of having entered into or relied on this Escrow
Agreement or arising out of or in connection with the Escrow Agent’s duties
hereunder, notwithstanding that the Escrow Agent was advised or otherwise made

-6-



--------------------------------------------------------------------------------



 



aware of the possibility of such damages; nor shall the Escrow Agent be liable
for acts of God, acts of war, breakdowns or malfunctions of machines or
computers, interruptions or malfunctions of communications or power supplies,
labor difficulties, actions of public authorities, or any other similar cause or
catastrophe beyond the Escrow Agent’s reasonable control. Any act done or
omitted to be done by the Escrow Agent pursuant to the advice of its attorneys
shall be conclusively presumed to have been performed or omitted in good faith
by the Escrow Agent.
          5.4 In the event the Escrow Agent is notified of any dispute,
disagreement or legal action relating to or arising in connection with the
escrow, the Escrow Fund, or the performance of the Escrow Agent’s duties under
this Escrow Agreement, the Escrow Agent will not be required to determine the
controversy or to take any action regarding it. The Escrow Agent may hold all
documents and funds and may wait for settlement of any such controversy by final
appropriate legal proceedings, arbitration, or other means as, in the Escrow
Agent’s discretion, it may require. In such event, the Escrow Agent will not be
liable for interest or damage. Furthermore, the Escrow Agent may, at its option,
file an action of interpleader requiring the parties to answer and litigate any
claims and rights among themselves. The Escrow Agent is authorized, at its
option, to deposit with the court in which such action is filed, all documents
and funds held in escrow, except all costs, expenses, charges, and reasonable
attorneys’ fees incurred by the Escrow Agent due to the interpleader action and
which Parent agrees to pay. Upon initiating such action, the Escrow Agent shall
be fully released and discharged of and from all obligations and liability
imposed by the terms of this Escrow Agreement.
     Section 6. Termination. The terms of this Escrow Agreement shall terminate
on the earlier of (i) the Termination Date, (ii) the date of a Change of
Control, or (iii) upon the release by the Escrow Agent of the entire Escrow Fund
in accordance with this Escrow Agreement; provided, however, that if on or prior
to the Termination Date, the Stockholders’ Agent and the Escrow Agent have
received from Parent Representative a Claim Notice in accordance with the terms
and requirements set forth in Section 2.1 and elsewhere herein, setting forth a
claim that has not been resolved by the Termination Date, then this Escrow
Agreement shall continue in full force and effect with respect to that portion
of the Escrow Fund necessary to resolve such claim for the purpose of resolving
such unresolved claim until such claim has been resolved and the Retained Amount
released in accordance with this Escrow Agreement. Notwithstanding the
foregoing, in no event shall this Escrow Agreement cease to remain in full force
and effect until such time as all assets deposited hereunder have been
distributed by the Escrow Agent per its terms.
     Section 7. Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue as escrow agent under this Escrow
Agreement, the Escrow Agent may resign and be discharged from its duties and
obligations hereunder by giving its written resignation to the parties to this
Escrow Agreement; provided, however, that no such resignation or removal shall
become effective until a successor escrow agent has been appointed. Such
resignation shall take effect not less than thirty (30) calendar days after it
is given to all parties hereto. In such event, the Stockholders’ Agent may, with
the consent of Parent Representative, which consent shall not be unreasonably
withheld, conditioned or delayed, appoint a successor Escrow Agent that will be
a financial institution that is an unrelated third party with respect to

-7-



--------------------------------------------------------------------------------



 



each of Parent, the Parent Representative and the Stockholders’ Agent. If the
Stockholders’ Agent fails to appoint a successor Escrow Agent within ten
(10) calendar days after receiving the Escrow Agent’s written resignation, the
Escrow Agent shall have the right at the expense of Parent to petition any court
of general jurisdiction sitting in Cook County, Illinois for the appointment of
a successor escrow agent. The successor Escrow Agent shall execute and deliver
to the Escrow Agent (or the court, as the case may be) an instrument accepting
such appointment, and the successor Escrow Agent shall, without further acts, be
vested with all the estates, property rights, powers and duties of the
predecessor Escrow Agent as if originally named as Escrow Agent herein. The
Escrow Agent shall act in accordance with written instructions from Parent
Representative and the Stockholders’ Agent as to the transfer of the Escrow Fund
to a successor escrow agent. Parent shall pay the Escrow Agent any outstanding
fees and expenses prior to transferring the Escrow Fund to a successor escrow
agent.
     Section 8. Stockholders’ Agent.
          8.1 Each Stockholder has approved the indemnification and escrow terms
set forth in the Merger Agreement and the appointment of the Stockholders’ Agent
to give and receive notices and communications, to authorize delivery to Parent
of Escrow Shares from the Escrow Fund, to object to such deliveries, to agree
to, negotiate, enter into settlements and compromises of and comply with orders
of courts and awards of arbitrator(s) with respect to claims of Parent
hereunder, and to take all actions necessary or appropriate in the reasonable
judgment of the Stockholders’ Agent for the accomplishment of the foregoing.
          8.2 If the Stockholders’ Agent or his successor shall die, become
disabled or otherwise be unable to fulfill his responsibilities as agent of the
stockholders of Sorrento, then a majority-in-interest of the Stockholders
(calculated based upon their respective contributions to the Escrow Fund
pursuant to the Merger Agreement) shall, within ten (10) calendar days after
such death or disability, appoint a successor representative reasonably
satisfactory to Parent Representative. Unless and until Parent, Parent
Representative and the Escrow Agent shall have received written notice of the
appointment of a successor Stockholders’ Agent, Parent, Parent Representative
and the Escrow Agent shall be entitled to rely on, and shall be fully protected
in relying on, the power and authority of the Stockholders’ Agent to act on
behalf of the Stockholders.
     Section 9. Parent Representative.
          9.1 Parent has approved the indemnification and escrow terms set forth
in the Merger Agreement and the appointment of Parent Representative to give and
receive notices and communications, to authorize delivery to Parent of Escrow
Shares from the Escrow Fund, to agree to, negotiate, enter into settlements and
compromises of and comply with orders of courts and awards of arbitrator(s) with
respect to claims of Parent hereunder, and to take all actions necessary or
appropriate in the reasonable judgment of the Stockholders’ Agent for the
accomplishment of the foregoing.
          9.2 If Parent Representative or his successor shall die, become
disabled or otherwise be unable to fulfill his responsibilities as agent of
Parent, then a majority-in-interest of those persons who comprise the board of
directors of Parent as of the date of the Merger

-8-



--------------------------------------------------------------------------------



 



Agreement (the “Requisite Original Directors”) shall, within ten (10) calendar
days after such death or disability (the “Initial Appointment Period”), appoint
a successor representative reasonably satisfactory to the Stockholders’ Agent;
provided however that if the Requisite Original Directors have not made such
appointment within such ten (10) day period, then a majority-in-interest of
those persons who comprise the board of directors of Parent as of the date of
the Parent Representative’s or his successor’s death or disability shall, within
ten (10) calendar days after the Initial Appointment Period, appoint a successor
representative reasonably satisfactory to the Stockholders’ Agent. Unless and
until the Stockholders’ Agent and the Escrow Agent shall have received written
notice of the appointment of a successor Parent Representative, the
Stockholders’ Agent and the Escrow Agent shall be entitled to rely on, and shall
be fully protected in relying on, the power and authority of Parent
Representative to act on behalf of Parent.
     Section 10. Reports
          10.1 Confirmation of Deposits and Disbursements. The Escrow Agent
shall provide to each of Parent, Parent Representative and the Stockholders’
Agent on-line access to Escrow Fund account records.
          10.2 Statements. The Escrow Agent shall deliver to each of Parent,
Parent Representative and the Stockholders’ Agent a monthly report setting forth
(x) the amount of the Escrow Fund as of the date of such report and (y) a
summary of all deposits and disbursements with respect to the Escrow Fund since
the Closing Date.
     Section 11. Miscellaneous.
          11.1 Attorneys’ Fees. If any legal action or other legal proceeding
relating to this Escrow Agreement or the enforcement of any provision of this
Escrow Agreement is brought against any party hereto, the prevailing party shall
be entitled to recover reasonable attorneys’ fees, costs and disbursements (in
addition to any other relief to which the prevailing party may be entitled).
          11.2 Notices. Any notice or other communication required or permitted
to be delivered to any party under this Escrow Agreement shall be in writing and
shall be deemed properly delivered, given and received when delivered by hand,
by registered mail, by reputable overnight courier or express delivery service
or by confirmed facsimile to the address or facsimile telephone number set forth
beneath the name of such party below (or to such other address or facsimile
telephone number as such party shall have specified in a written notice given to
the other parties hereto). The effective date of any notice or other
communication shall be the date of personal delivery, the date on which
successful facsimile transmission is confirmed or the date actually delivered by
a reputable overnight courier or express delivery service, as the case may be,
in each case properly addressed as provided herein and with all charges prepaid.
Notices and other communications required or permitted to be delivered to
parties under this Escrow Agreement shall be delivered to all applicable parties
using the same delivery method.

-9-



--------------------------------------------------------------------------------



 



         
 
  If to Escrow Agent:   Bank of America, N.A.
 
      135 South LaSalle Street
 
      IL4-135-18-23
 
      Chicago, Illinois 60603
 
      Attention: Mark T. LoIacono
 
      Telephone: (312) 904-6836
 
      Fax: (312) 904-4019
 
  If to Parent:   QuikByte Software, Inc.
 
      4400 Biscayne Blvd., Suite 950
 
      Miami, FL 33137
 
      Attn: Glenn L. Halpryn, CEO
 
      Tel.: (305) 573-4112
 
      Fax: (305) 573-4115
 
  with a copy to:   Greenberg Traurig, P.A.
 
      1221 Brickell Avenue
 
      Miami, Florida 33131
 
      Attn: Robert L. Grossman, Esq.
 
      grossmanb@gtlaw.com
 
      Tel: (305) 579-0756
 
      Fax: (305) 961-5756
 
  If to Parent   Glenn L. Halpryn
 
  Representative:   4400 Biscayne Blvd., Suite 950
 
      Miami, FL 33137
 
      Tel.: (305) 573-4112
 
      Fax: (305) 573-4115
 
  with a copy to:   Greenberg Traurig, P.A.
 
      1221 Brickell Avenue
 
      Miami, FL 33131
 
      Attn: Robert L. Grossman, Esq.
 
      Tel.: (305) 575-0756
 
      Fax: (305) 961-5756
 
  If to Stockholders’   Stephen Zaniboni
 
  Agent:   655 India St., Unit 204
 
      San Diego CA 92101
 
      Tel.: (858) 967-8014
 
  with a copy to:   Paul, Hastings, Janofsky & Walker, LLP
 
      4747 Executive Drive, 12th Floor
 
      San Diego, CA 92121
 
      Attn: Carl R. Sanchez, Esq.
 
      Tel.: (858) 458-3030
 
      Fax: (858) 458-3130

The Escrow Agent may assume that any Claim Notice, Response Notice or other
notice of any kind required to be delivered to the Escrow Agent and any other
Person has been received by such other Person on the date it has been received
by the Escrow Agent, but the Escrow Agent need not inquire into or verify such
receipt.

-10-



--------------------------------------------------------------------------------



 



          11.3 Headings. The headings contained in this Escrow Agreement are for
convenience of reference only, shall not be deemed to be a part of this Escrow
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
          11.4 Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
          11.5 Successors and Assigns. This Escrow Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (if any).
          11.6 Waiver.
               (a) No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Escrow Agreement, and no delay on the part
of any Person in exercising any power, right, privilege or remedy under this
Escrow Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy.
               (b) No Person shall be deemed to have waived any claim arising
out of this Escrow Agreement, or any power, right, privilege or remedy under
this Escrow Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Person; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.
          11.7 Amendment. This Escrow Agreement may not be amended, modified,
altered or supplemented other than by means of a written instrument duly
executed and delivered on behalf of all of the parties hereto; provided,
however, that any amendment executed and delivered by the Stockholders’ Agent
shall be deemed to have been approved by and duly executed and delivered by all
of the Stockholders.
          11.8 Severability. In the event that any provision of this Escrow
Agreement, or the application of any such provision to any Person or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Escrow Agreement, and the
application of such provision to Persons or circumstances other than those as to
which it is determined to be invalid, unlawful, void or unenforceable, shall not
be impaired or otherwise affected and shall continue to be valid and enforceable
to the fullest extent permitted by law.
          11.9 Parties in Interest. Except as expressly provided herein, none of
the provisions of this Escrow Agreement, express or implied, is intended to
provide any rights or remedies to any Person other than the parties hereto and
their respective successors and assigns, if any. It is the intention of the
parties hereto that this Escrow Agreement may not be enforced on a third party
beneficiary or any similar basis.

-11-



--------------------------------------------------------------------------------



 



          11.10 Entire Agreement. This Escrow Agreement and the other agreements
referred to herein set forth the entire understanding of the parties hereto
relating to the subject matter hereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof.
          11.11 Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any action arising out
of or related to this Escrow Agreement or the transactions contemplated hereby.
          11.12 Tax Reporting Information and Certification of Tax
Identification Numbers. Stockholders’ Agent shall provide the Escrow Agent with
certified tax identification numbers of the Stockholders by furnishing
appropriate original Forms W-9 (or Forms W-8, in the case of non-U.S. persons)
and other forms and documents that the Escrow Agent may reasonably request
(collectively, “Tax Reporting Documentation”) to the Escrow Agent within thirty
(30) calendar days of the date of receipt of the Escrow Fund by the Escrow
Agent. The parties hereto understand that, if such Tax Reporting Documentation
is not so certified to the Escrow Agent, the Escrow Agent shall be required by
the Internal Revenue Code, as it may be amended from time to time, to withhold a
portion of any interest or other income earned on the investment of monies or
other property held by the Escrow Agent pursuant to this Escrow Agreement. To
the extent that the Escrow Agent is not in receipt of Tax Reporting
Documentation, tax withholding will apply to funds due to the Stockholders as
well as funds due to Parent. The parties agree that, for tax reporting purposes,
all interest and other income from investment of the Escrow Fund shall, as of
the end of each calendar year and to the extent required by the Internal Revenue
Service, be reported as having been earned by Stockholders, whether or not such
income was disbursed during such calendar year. The escrow account shall not be
opened unless Parent and Stockholders’ Agent provide to the Escrow Agent
properly completed and signed applicable tax certification. In the case of a
Person that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, an Internal Revenue Service Form W-9 (or
applicable successor form) should be provided.
          11.13 Cooperation. Each of Parent and the Stockholders’ Agent agrees
to cooperate fully with one another and the Escrow Agent and to execute and
deliver such further documents, certificates, agreements and instruments and to
take such other actions as may be reasonably requested by the other or the
Escrow Agent to evidence or reflect the transactions contemplated by this Escrow
Agreement and to carry out the intent and purposes of this Escrow Agreement.
          11.14 Construction.
               (a) For purposes of this Escrow Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include masculine and feminine genders.
               (b) The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Escrow Agreement.

-12-



--------------------------------------------------------------------------------



 



               (c) As used in this Escrow Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
               (d) Except as otherwise indicated, all references in this Escrow
Agreement to “Sections” and “Exhibits” are intended to refer to Sections of this
Escrow Agreement and Exhibits to this Escrow Agreement.
               (e) All fractions, quotients and the product of any other
computations contemplated in this Escrow Agreement shall be rounded to the
fourth decimal point.
          11.15 Counterparts. This Escrow Agreement may be executed in several
counterparts, and be delivered by facsimile or other electronic transmission,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.
          11.16 Business Days. As used in this Escrow Agreement, “Business Day”
means a day other than a Saturday, Sunday, or other day when banking
institutions in Chicago, Illinois are authorized or required by law or executive
order to be closed.
          11.17 Arbitration. Any claim against Escrow Agent arising out of or
relating to this Escrow Agreement shall be settled by arbitration in accordance
with commercial rules of the American Arbitration Association. Arbitration
proceedings conducted pursuant to this Escrow Agreement shall be held in the
State of Delaware.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have made and entered into this
Escrow Agreement the day and year first above written.

            PARENT:

QuikByte Software, Inc.,
a Colorado corporation
      By:  /s/ Glenn Halpryn      Name:  Glenn Halpryn      Title:  President &
Chief Executive Officer       PARENT REPRESENTATIVE:

Glenn Halpryn
      /s/ Glenn Halpryn       Glenn Halpryn        STOCKHOLDERS’ AGENT:

Stephen Zaniboni
      /s/ Stephen Zaniboni       Stephen Zaniboni            ESCROW AGENT:

Bank of America, N.A.,
solely as Escrow Agent hereunder and
not in its individual capacity
      By:  /s/ Mark T. LoIacono      Name:  Mark T. LoIacono      Title:  Vice
President   

[Signature Page to Escrow Agreement]

 